Citation Nr: 0900205	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for hypertension 
prior to April 27, 2006, and a rating in excess of 10 percent 
thereafter.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1995 to 
February 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
a March 2005 rating decision, the RO granted service 
connection for hypertension and assigned a noncompensable 
rating effective the day after separation from service in 
February 2005.  The veteran appealed that decision.

During the course of the appeal, the RO granted an increased 
rating of 10 percent effective April 27, 2006.  The veteran 
continued his appeal.


FINDING OF FACT

The veteran has taken medication for control of his 
hypertension since April 27, 2006; there is no evidence that 
his diastolic pressure has ever been predominantly 100 or 
more or that his systolic pressure has ever been 
predominantly 160 or more.  


CONCLUSION OF LAW

The criteria for a compensable disability rating prior to 
April 27, 2006, and a rating greater than 10 percent 
thereafter, for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1,  
4.2, 4.7, 4.104, Diagnostic Code (DC) 7101 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended recently to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The notice requirements apply to all of the following five 
elements of a service connection claim:  veteran status, 
existence of a disability; a connection between the veteran's 
service and the disability; degree of disability; and the 
effective date of any award of benefits.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

In this case, the veteran was provided adequate VCAA notice 
as to the underlying service connection claim as part of the 
Benefits Delivery at Discharge program, of which the veteran 
acknowledged receipt of on October 22, 2004.  Further notice 
was provided by letters from the RO dated June 2005, March 
2006, and June 2008.  

In a March 2005 rating decision, the RO granted service 
connection for hypertension and assigned a noncompensable 
rating effective February 25, 2005, the date following 
separation from service.  Following the veteran's 
disagreement with the noncompensable rating, the RO issued a 
letter dated June 2005 detailing what must be shown to 
qualify for an increased rating.  In March 2006 the RO issued 
a statement of the case (SOC) which set out in detail the 
rating criteria for hypertensive vascular disease.  The 
veteran responded by filing a timely substantive appeal.  By 
way of a Supplemental Statement of the Case (SSOC) the 
veteran's hypertension was increased to a 10 percent rating 
effective April 27, 2006.  

A letter from the RO dated June 2008 reiterated the Dingess 
requirements and was followed by an SSOC in June 2008.  The 
veteran's representative issued a letter in October 2008 
stating that there was no additional evidence or arguments to 
submit and requesting that the matter be forwarded to the 
Board. 

As to the duty to assist, under 38 U.S.C.A. § 5103A, VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  The RO 
afforded the veteran VA examinations in November 2004 and 
April 2006.  

The veteran has not identified any additional evidence 
pertinent to the claim nor does the record suggest that there 
are additional records to obtain.  The Board consequently 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.  

Therefore, the Board finds that VA's duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at other times.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v.  Derwinski, 1 Vet. App. 589 (1991).  

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.104,  
DC 7101.  See 38 C.F.R. § 4.104, DC 7101 (2008).  A 10 
percent rating is assigned under DC 7101 for hypertension 
with diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more.  A 10 percent 
rating also is the minimum evaluation for an individual with 
a history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is assigned for hypertension with diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  A 40 percent rating is assigned for 
hypertension with diastolic pressure predominantly 120 or 
more.  The maximum 60 percent rating is assigned for 
hypertension with diastolic pressure predominantly 130 or 
more.  Id.

Service medical records show elevated blood pressure on 
multiple occasions.  At a pre-separation examination in 
November 2004 blood pressure readings were 126/90, 130/90, 
and 124/100.  The examiner noted that the veteran had never 
received pharmacologic treatment for hypertension.  

At an April 2006 compensation and pension examination the 
veteran reported taking hydrochlorothiazide to treat 
hypertension.  Blood pressure was recorded at 120/80.

Private medical records from Ashok K. Verma, M.D., dated in 
April 2006 show blood pressure readings 138/92 and 130/94.  

Based on a review of the medical evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable rating prior to April 27, 2006, and a rating 
greater than 10 percent thereafter for the veteran's service-
connected hypertension under Diagnostic Code 7101.  The 
evidence shows that the veteran has taken medication to 
control his hypertension since April 27, 2006, but at no time 
has his diastolic pressure ever been shown to be 100 or more.  
Nor has his systolic pressure ever been shown to be 160 or 
more

Furthermore, prior to April 27, 2006, there is no evidence on 
record that the veteran was treated with medication to 
control his hypertension.  In fact, at the November 2004 
examination the veteran specifically reported that he had not 
taken medication for his hypertension.

In the absence of such evidence, the appeal is denied.


ORDER

Entitlement to an initial compensable rating for hypertension 
prior to April 27, 2006, and a rating in excess of 10 percent 
therafter is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


